Title: From John Adams to John Lathrop, 12 February 1797
From: Adams, John
To: Lathrop, John



Dear Sir
Philadelphia Feb. 12. 1797

I have received your kind Letter and thank you for your friendly Congratulations
I begged a Copy of the inclosed Volume of my Friend Judge Peters for our Accademy: but as he sent me one in boards I will get that bound for myself that I may Send His the Sooner. to our Accademy
I ask your Pardon for sending you Such a Scrawl, being in great haste, your humble sert

John Adams